DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  The grammar in the third portion of claim 3 is unclear because it is unclear what the verb “fixed” relates to.  Appropriate correction is required. The claim is being interpreted as claiming “a pad made of an elastic material [that is] fixed at another surface of the support member”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claim 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 states in part “the temple includes a contact unit coupled to a main body of the temple by a universal joint, and causes the contact unit to contact with pressure”. There are no limiting factors for what or where the contact unit contacts, making it indefinite. For examination purposes the claim will be treated as the contact units contacting a head because it is typical in the art of glasses for components of glasses temples to contact a head.
Claims 2-10 are rejected for depending on rejected Claim 1. 
Claim 9 states in part “comprising: an auxiliary member configured to assist in inhibiting movement of the contact unit”.  It is unclear whether the auxiliary member is part of the head mounted display or if it is separate piece from rest of the invention because an auxiliary member could be either
For examination purposes the auxiliary member is being treated alternatively as both as a part of the head mounted display, and as a separate piece. In the 102-rejection section for claim 9 the auxiliary member is interpreted as part of the head mounted display. In the 103-rejection section for claim 9, and its dependent claim 10, the auxiliary member is treated as a separate part.
Claim 10 is rejected for depending on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto (US 20100245754).
Regarding claim 1, As best understood, Matsumoto (fig 1-22) teaches a head-mounted display comprising: an image light generating device (fig. 1, 100) configured to form a virtual image ([0062]); and a support device (10) including a pair of temples (40A, 40B) and configured to support the image light generating device from above (fig. 1; the support device, frame 10, temples 40, and retaining mechanism 50 are above the image light generating device), wherein the temple includes a contact unit (fig 3, 43A, 43B) coupled to a main body  of the temple (40A, 40B) by a universal joint (fig. 2; the joint connecting the contact unit to the temples. See annotated fig. 2 below), and causes the contact unit to contact with pressure (fig. 1; [0049][0070] the temples material and structure has elasticity and they are described widening and bending to accommodate for a user’s head which is a situation that would result from being in contact with the user’s head under pressure). 

    PNG
    media_image1.png
    508
    711
    media_image1.png
    Greyscale

--
Regarding claim 2, Matsumoto teaches the head-mounted display according to claim 1, wherein the pair of temples include a pair of the contact units (fig. 3, 43A, 43B) caused to come into contact with a pair of sides of a head while sandwiching the head (fig. 1; [0049][0070] the temples material and structure has elasticity and they are described widening and bending to accommodate for a user’s head which is a situation that would result from being in contact with the users head under pressure, sandwiching it), each of the pair of contact units being coupled to the main body of the temple by the universal joint (fig. 2; the joint connecting the contact unit to the temples. See annotated fig. 2).
--
Regarding claim 3, Matsumoto teaches the head-mounted display according to claim 1, wherein the contact unit includes a support member (43A, 43B) having a plate shape (any segmented portion of 43A, 43B), a portion of the universal joint being formed at one surface side of the support member (fig. 2; the joint connecting the contact unit to the temples. See annotated fig. 2), and a pad ([0047] the resin cover) made of an elastic material ([0047] material having adequate elasticity) that is fixed at another surface of the support member ([0047] covered portions, see fig. 4- the portion that touches the ears is a different surface than where the joint is).
--
Regarding claim 6, Matsumoto teaches the head-mounted display of claim 1, wherein the support device includes a rotating mechanism (fig. 10, 60, 64; [0052]) configured to rotatably support the image light generating device about a horizontal axis (fig. 10; [0058] adjusting angular position).
--
Regarding claim 7, Matsumoto teaches the head-mounted display according to claim 1, comprising: a nose pad (fig. 5, 21A, 21B) indirectly or directly fixed to the image light generating device (100).
--
Regarding claim 9, As best understood, Matsumoto teaches the head-mounted display according to claim 1, comprising: an auxiliary member (fig. 4, 44A, 44B Auxiliary guide members) configured to assist in inhibiting movement of the contact unit ([0043] 44A and 44B  connect the temples to the contact unit 43A, and 43B inhibiting movement of the contact unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20100245754) in view of Andrikowich (US 10187718).
Matsumoto ([0003]) and Andrikowich ([Col.1 L. 5-8]) are analogous to the claimed invention because they are in the same field of head-mounted devices.
Regarding claim 4, Matsumoto teaches the head-mounted display of claim 1.
Matsumoto does not explicitly disclose the universal joint allowing the contact unit to tilt, along three axes, with respect to the main body.
However, Andrikowich teaches a universal joint allowing the contact unit to tilt, along three axes, with respect to the main body (Col. 6 L. 35-39; multi-axis pivot mechanism, ball and socket joint).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Andrikowich and have the contact unit to tilt, along three axes, with respect to the main body for the purpose of allowing for additional rotational freedom (Col. 6 L. 36-39). This is also a simple substitution of one known element for another; Andrikowich acknowledges that a ball joint can be used in place of a hinge-type pivot, a hinge type being the pivot taught by Matsumoto (Col. 6 L 35-36).  
--
Regarding claim 5, Matsumoto in view of Andrikowich teaches the head-mounted display of claim 4 and Andrikowich further teaches the universal joint including a ball portion and a ball retainer (Col. 6 L. 36-39). Motivation to combine is the same as Claim 4. 
--
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20100245754) in view of Cone (US 20020089469).
Matsumoto ([0003]) and Cone ([0003]) are analogous to the claimed invention because they are in the same field of head-mounted devices.
Regarding claim 8, Matsumoto teaches the head-mounted display according to claim 1.
Matsumoto does not explicitly disclose the temple being formed to be extensible, and a distance from a base of the temple to the contact unit is adjustable.
However, Cone teaches a temple formed to be extensible (figs. 1 and 6), and having a distance from a base of the temple to the contact unit be adjustable ([0024] temples have a length that is extendable and retractable).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Cone and had the temples be formed to be extensible, and have a distance from a base of the temple to the contact unit be adjustable for the purpose of accommodating heads of various sizes ([0024]).
--
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20100245754) in view of Postolek (US 10288898).
Matsumoto ([0003]) and Postolek (Col. 1 L. 10-17) are analogous to the claimed invention because they are in the same field, head-mounted devices. 

Regarding claim 9, Matusmoto teaches the head-mounted display according to claim 1. 
As best understood, Matsumoto may not explicitly disclose an auxiliary member configured to assist in inhibiting movement of the contact unit. 
However, Postolek does teach auxiliary member (fig. 1, 10 retainer)  configured to assist in inhibiting movement of the contact unit (Col. 3 L. 24-28). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto to incorporate the teachings of Postolek and include an auxiliary member configured to assist in inhibiting movement of the contact unit for the purpose of providing comfort and dependability to a user in recreational settings (Col.1 L. 23-25).
--
Regarding claim 10, the combination of Matsumoto and Postolek teaches the head-mounted display according to claim 9, where the auxiliary member (fig. 1, 10 retainer includes a strap (16) that couples a pair of tips (14) of the temples and a clip (16c) that adjusts slack in the strap; Col. 3 L. 24-28; A clip used to slide along the cord and adjust the size of the fit). Reason for combining same claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN ALEXANDER MCDOWELL whose telephone number is (571)272-8309. The examiner can normally be reached M-Thursday 8:30- 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN MCDOWELL/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/23/22